Exhibit 10.1 LICENSE AGREEMENT This License Agreement (“Agreement”) is entered into as of January 30, 2009 (the “Effective Date”) by and between Health Discovery Corporation, a Georgia corporation having its principal place of business at 2 East Bryan Street, Suite #601, Savannah, GA 31401 (“HDC”), and Abbott Molecular Inc., a Delaware corporation having its principal place of business at 1300 East Touhy Avenue, Des Plaines, IL 60018 and its Affiliates (as defined below) (collectively “Abbott”). WHEREAS, HDC and Abbott each desires to establish a collaboration and license relationship between them. NOW,
